Exhibit 10.4

 

AMENDMENT N°6

TO

PHARMACEUTICAL DEVELOPMENT AGREEMENT

 

BETWEEN:

 

BEAUFOUR IPSEN INDUSTRIE S.A.S., a French corporation incorporated under the
laws of France, located at rue d’Ethe Virton, 28100, France, duly represented by
Joel Richard, Senior Vice-President, Peptides Development and CMC Dreux,

 

hereinafter referred to as “Ipsen”

 

and

 

RADIUS HEALTH Inc., a United States corporation incorporated under the laws of
the State of Delaware, United States, with its principal office at 950 Winter
Street, Waltham, MA, USA and formerly known as Nuvios, Inc., duly represented by
Dr. Gregory Williams, Chief Development Officer,

 

hereinafter referred to as “Radius”

 

WHEREAS:

 

A.                                    Ipsen and Radius are parties to that
certain License Agreement dated September 27, 2005 (the “License Agreement”);

 

B.                                    Within the framework of the License
Agreement, Ipsen and Radius entered into a Pharmaceutical Development Agreement
dated January 2, 2006 pursuant to which Ipsen performed, in accordance with the
Work Plan, certain research and development tasks and activities to develop a
new formulation of Licensed Compound and/or Licensed Product;

 

C.                                    The parties agreed to further extend the
duration and scope of the Work Plan, and to provide for the consideration
payable relating to such extension, under various amendments to the
Pharmaceutical Development Agreement, including Amendment N°1 dated July 16,
2007, Amendment N°2 dated January 30, 2009, Amendment N°3 dated June 14, 2010,
Amendment N°4 dated December 7, 2011, and Amendment N°5 dated March 1, 2014 (the
Pharmaceutical Development Agreement together with Amendments 1 through 5 being
collectively referred to as the “Pharmaceutical Development Agreement”);

 

D.                                    Section 9 of the Pharmaceutical
Development Agreement requires Ipsen, upon request of Radius, to perform certain
technology transfer activities including (i) preparation of a report setting
forth in reasonable detail the methods, steps, techniques and processes that
Radius needs to follow in order to practice or use the Inventions, Know-How and
Patent Rights generated by Ipsen from the research activities and tasks under or
in connection with the Work Plan; (ii) transfer to Radius such methods, steps,
techniques and processes together with copies of all documents in Ipsen’s
possession necessary or useful for Radius to practice or use or learn how to
practice or use such Inventions, Know-How and Patent Rights; and

 

1

--------------------------------------------------------------------------------


 

(iii) reasonable access to consult with pertinent Ipsen employees with prior
experience working with any of such methods, steps, techniques and processes;

 

E.                                     Ipsen has requested that Radius provide
certain Radius Know-How and other information related to the analytical method
developed and validated by Radius for Radius’ NDA Filing;

 

F.                                      Radius has requested that Ipsen provide
certain additional technical transfer activities in support of submissions for
regulatory approval by Radius, including Radius’ NDA Filing, and Ipsen has
agreed to perform such additional technical transfer activities as further set
forth in this Amendment N°6;  and

 

G.                                    The Parties have agreed to provide such
technical transfer activities and to transfer such Know-How and other
information as further set forth in this Amendment N°6.

 

NOW, THEREFORE, in consideration of the foregoing, and the obligations set forth
herein, the parties hereby agree as follows:

 

1.                                      In this Amendment N°6, unless otherwise
expressly provided herein, capitalized words and phrases shall have the same
meaning as in the License Agreement and the Pharmaceutical Development
Agreement.

 

2.                                      The Work Plan is amended to include the
work described in Appendix A attached hereto (the “Sixth Extended Work Plan”).

 

3.                                     Costs and Payment

 

(a)                                 The amount to be paid by Radius to Ipsen in
connection with the Sixth Extended Work Plan is set forth in Appendix B.  Such
amount includes all costs in connection with such technology transfer, including
costs of materials, supplies, services, personnel, subcontractors and overhead,
regardless of whether such technology transfer is performed by Ipsen or by a
subcontractor on behalf of Ipsen or both.

 

(b)                                 Ipsen shall invoice Radius no later than
forty-five (45) days after the end of each calendar quarter for the amount
corresponding to actual FTE time spent as per timesheets incurred plus actual
external cost bills received and approved by Ipsen during the elapsed quarter,
as shall in each case be reported in reasonable detail on the invoice annex.
Radius shall make payment of each invoice within forty-five (45) days after
receipt thereof in Euros.

 

(c)                                  External costs incurred by Ipsen in
relation to the performance of the activities described in the Sixth Extended
Work Plan shall be reimbursed by Radius, provided that Radius has pre-approved
in writing any such external costs.  In addition, should internal costs incurred
by Ipsen in relation to performance of the Sixth Extended Work Plan be more than
as specified in Appendix B due to an increase in the number of FTEs required
(but not the cost per FTE), Radius shall reimburse Ipsen such additional costs
up to a maximum of ten percent (10%) of the relevant annual amount described in
Appendix B for the performance of the specific tasks that resulted in such
additional costs.  In either case, any reimbursement of costs in excess of such
percentage will require prior written approval by Radius. Ipsen shall use all
reasonable efforts to avoid any such cost overruns.

 

2

--------------------------------------------------------------------------------


 

4.                                      This Amendment N°6 shall enter into
force as of November 5, 2014 and shall remain in full force and in effect until
full performance of the Sixth Extended Work Plan or termination of the
Pharmaceutical Development Agreement in accordance with its terms.

 

5.                                     All other terms and conditions of the
Pharmaceutical Development Agreement, as amended, shall remain in full force and
effect and shall apply to this Amendment N°6 which is made part of the
Pharmaceutical Development Agreement.

 

6.                                     This Amendment N°6 shall be governed by,
interpreted, and construed in accordance with the laws of the State of New York,
U.S.A., without regard to the conflicts of law principles, and shall not be
governed by the United Nations Conventions of International Contracts on the
Sale of Goods (the Vienna Convention).

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment N°6 to be duly
executed by their respective duly authorized representatives:

 

Date: 14 August 2015

Date: June 15, 2015

 

 

SIGNED by Gregory Williams

SIGNED by Joel Richard

 

 

 

 

/s/ Gregory Williams

 

/s/ Joel Richard

as Chief Development Officer of

as Senior Vice-President Peptides

RADIUS HEALTH Inc.

Development and CMC Dreux of

 

BEAUFOUR IPSEN INDUSTRIE S.A.S.

 

3

--------------------------------------------------------------------------------


 

APPENDIX A

 

1.                                                Ipsen Transfer to Radius

 

Radius has requested, and Ipsen has agreed to provide to Radius, certain
technology transfer activities to support Radius’ NDA Filing.  For purposes of
the License Agreement, “NDA Filing” means a New Drug Application filed as a
result of activities under the License Agreement with the FDA, or the equivalent
application to the equivalent agency in any other country of the Territory, the
filing of which is necessary to market and sell a Licensed Product, including
all amendments and supplements to any of the foregoing.

 

Such technology transfer activities shall include the supply by Ipsen to Radius
of:

 

Documentation

 

· Set up of a shared database with documentation supporting Radius’ NDA Filing

 

·                  Set up by Radius IT

·                  CTD format

 

· API and DP documentation sharing

 

·                  Development and validation reports

·                  Transfer reports

·                  Analytical methods

·                  Batch records

·                  CoA

 

· Regular update of the database by Ipsen with documents requested by Radius
when available

 

Materials

 

· Supply material (API, clinical drug product, impurities, stability samples,
method bridging samples) upon request by Radius and provided Ipsen stock allows

 

·                  Shipment of cartridges to Lonza for analytical bridging
studies

 

·                  Shipment of cartridges to ABC Lab (USA) for
Extractables &Leachables (E&L) study

 

Scientific and Technological Support

 

· On an “ad hoc” basis, upon reasonable request by Radius.

 

· Scientific and technological support in connection with legacy activities
under Ipsen responsibility (up to Ph III), to support the NDA Filing by Radius,
and to answer CMC questions from the FDA, EMEA or other Health Agency in
connection with Regulatory Approval of the Licensed Product

 

· Such consultations shall occur at mutually agreeable times and places (or by
telephone or such other method of communication) so as not to unduly interfere
with Ipsen employee’s duties and responsibilities as employees of Ipsen.

 

4

--------------------------------------------------------------------------------


 

· Potential Topics

 

·                  Analytical bridging studies

·                  Process scale up and transfer from CR4 to RV2

·                  Phenol content optimization

·                  E&L study

 

The technology transfer activities under this Amendment N°6 do not include:

 

· New studies to be run;

· Ipsen support in writing the New Drug Application; or

· Scientific and technological support post-NDA approval.

 

2.                                                Radius Transfer to Ipsen

 

Ipsen has requested, and Radius has agreed to provide as and when available,
Radius Know-How and other information related to the analytical method developed
and validated by Radius for the NDA Filing and to be used for API and Drug
Product release, including:

 

·                  The current method SOP

·                  Validation report

·                  Bridging study data and report

·                  Formal authorization to use new method at both Vetter and
Ipsen labs

·                  Current specifications for API and Drug Product

·                  Specification rationale for API and Drug Product

·                  Impurity control strategy including imps qualification
reports

·                  Shelf life strategy for API and Drug Product

·                  Shared access for data package for stability studies

·                  All relevant supporting data for shelf life assessment

 

5

--------------------------------------------------------------------------------


 

APPENDIX B

 

Costs

 

1.                                     Ipsen Transfer to Radius

 

· CMC FTE

 

·                  Estimated to be 0.4 FTE for Drug Product Development team
(analytical and formulation resources) and 0.2 FTE for API Development team (may
increase based on support requested by Radius)

 

·                  FTE time will be recorded in Ipsen’s electronic time tracking
system “iDid” under “IPD54-Phase3-Radius”

 

· Material shipments will be charged to Radius

 

·                  Material shipment and associated costs will be entered into a
Logbook

 

· Document translation, if required, will be charged to Radius

 

· If face to face meetings in the US are required by Radius, travel expenses
will be charged to Radius

 

2.                                     Radius Transfer to Ipsen

 

Radius’ costs associated with the transfer to Ipsen of the information listed in
Appendix A Part 2 shall be agreed between the Parties, charged to Ipsen, and
reimbursed by Ipsen to Radius.

 

6

--------------------------------------------------------------------------------